PER CURIAM.
Affirmed by unpublished per curiam opinion.
Unpublished opinions are not binding precedent in this circuit. See Local Rule 36(c).
Hassaan Haakim Rashaad appeals the district court’s order denying Rashaad’s motion for production of transcripts at Government expense. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See United States v. Rashaad, No. CR-01-195 (W.D.N.C. filed Aug. 18, 2003 & entered Aug. 19, 2003). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED